Citation Nr: 1506613	
Decision Date: 02/12/15    Archive Date: 02/18/15

DOCKET NO.  10-27 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to April 1969.  Service in the Republic of Vietnam is indicated by the record.  He is the recipient of the Combat Infantryman's Badge.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

In the June 2013 and September 2014 Board decisions, the claim was remanded for further evidentiary development.  As will be discussed below, review of the record reflects substantial compliance with the Board's Remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The VA Appeals Management Center (AMC) continued the previous denial in a November 2014 supplemental statement of the case (SSOC).  The Veteran's VA claims file has been returned to the Board for further appellate proceedings.

In November 2014 the Veteran, through his representative, submitted additional evidence directly to the Board.  Thereafter, he also submitted a written waiver of local consideration of this evidence.  See 38 C.F.R. §§ 19.9, 20.1304(c) (2014).


FINDING OF FACT

Resolving all doubt in the Veteran's favor, bilateral hearing loss had its onset in military service.


CONCLUSION OF LAW

Bilateral hearing loss was incurred during active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1153, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.307, 3.309, 3.385 (2014).






REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA); Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

The Veteran is seeking service connection for bilateral hearing loss.  The Board concludes that the VCAA does not preclude the Board from adjudicating the Veteran's claim.  This is so because the Board is taking action favorable to the Veteran by granting his service connection claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

In light of the fact the Board allows the benefit sought on appeal, discussion of VA's compliance with the notice and assistance requirements of the VCAA, 38 U.S.C.A. § 5100 et seq. (West 2002 and Supp. 2011), would serve no useful purpose.

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be granted on a presumptive basis for certain chronic disabilities, including sensorineural hearing loss, when manifested to a compensable degree within the initial post-service year.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2014).

Service connection for impaired hearing shall only be established when hearing status, as determined by audiometric testing, meets specified pure tone and speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels), over a range of frequencies (in Hertz ).  See Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  For the purposes of applying the law administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2014).

In the case of a veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, the Secretary of the VA shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304.  

The veteran must still meet his evidentiary burden with respect to service connection Section 1154(b) sets forth a three-step sequential analysis that must be undertaken when a combat veteran seeks benefits under the method of proof provided by the statute.  As the first step it must be determined whether the veteran has proffered satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease.  Satisfactory lay or other evidence under 38 USCA § 1154(b) means credible evidence.  The Board is not required to accept statements or testimony that is inherently incredible.  See Samuels v West, 11 Vet App 433 (1998) Second it must be determined whether the proffered evidence is "consistent with the circumstances conditions or hardships of such service".  The statute provides that if these two inquiries are met VA shall accept the s veteran's evidence as sufficient proof of service connection  even if no official record of such incurrence exists.  Thus if a Veteran satisfies both of these inquiries mandated by the statute a factual presumption arises that the alleged injury or disease is service-connected.  Section 1154(b) makes the resolution of these inquiries very favorable to the Veteran by providing that the VA shall resolve every reasonable doubt in favor of the Veteran.  The presumption is however rebuttable.  The VA may rebut the presumption by presenting clear and convincing evidence to the contrary.  Thus as the third step in the analysis it must be determined whether the government has met its burden of rebutting the presumption of service-connection by clear and convincing evidence to the contrary.  Collette v Brown, 82 F 3d 389 392-93 (1996)

Here, the Veteran asserts entitlement to service connection for bilateral hearing loss, which he claims is due to his military service.  See Veteran's claim dated September 2009.  Specifically, he asserts that he sustained acoustic trauma as a result of exposure to loud noise, such as, small arms, mortar, and artillery fire while serving as a rifleman in the infantry during his military service.  See, e.g., VA examination report dated January 2010.  

The reports of the Veteran's audiologic examinations in January 2010, October 2012, and November 2014 show that the Veteran has a current hearing loss disability for VA compensation purposes.  38 C.F.R. § 3.385 (2014).

The Veteran's DD-214 indicates that he served in the Republic of Vietnam under the military occupational specialty (MOS) of light weapons infantryman.  As indicated above, the Veteran is the recipient of the Combat Infantryman Badge.  Therefore, the Board does not dispute the Veteran's contentions of routine exposure to small arms, mortar, and artillery fire.  Acoustic trauma as a result of combat is conceded.  Further the Veteran has claimed that his hearing loss occurred during a period of combat with the enemy and this assertion is consistent with the circumstances of his service.  

The Veteran's STRs are absent any complaints, diagnosis, or treatment of bilateral hearing loss.  Specifically, upon separation from his military service, the Veteran denied hearing loss in his February 1969 report of medical history questionnaire.  While the absence of hearing loss in service is negative evidence against the claim, that fact and his denial of hearing loss at service discharge are not sufficient to rebut the presumption of service connection.  The service discharge examination is not clearly reported and it cannot be said with any degree of confidence that his discharge examination was negative for hearing loss.  While no etiology opinion relates the hearing loss to service, this fact is not sufficient to rebut the presumption of inservice incurrence provided by 38 U.S.C.A. § 1154(b).  


ORDER

Service connection for bilateral hearing loss is allowed.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


